BLUE, Judge.
Appellant, E.R., challenges the final order adjudicating him delinquent. We agree with the appellant’s contention that the trial court erred in denying his motion for discharge for speedy trial violation. On the ninety-first day after being taken into custody, appellant filed a motion for discharge. Section 39.048, Florida Statutes (1991). The state had an additional fifteen days outside of the ninety-day period to bring this case to trial under Rule 8.090®(3), Florida Rules of Juvenile Procedure. R.J.A. v. Foster, 603 So.2d 1167 (Fla.1992). A hearing was not held until twenty-one days after the date of the filing of the motion for discharge. We hold the trial court erred in denying the appellant’s motion for discharge. Accordingly, we reverse the order adjudicating the appellant delinquent and remand with instruction for the court to discharge.
HALL, A.C.J., and PATTERSON, J., concur.